                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

United States of America,

                 Plaintiff,              Case No. 18-cr-20594
vs.                                      Honorable Laurie J. Michelson

D-3 Andrew Adcock,

                 Defendant.


             PRELIMINARY ORDER OF FORFEITURE


      Pursuant to Fed. R. Crim. P. 32.2, Title 18, United States Code,

Section 924(d), and based upon Defendant Andrew Adcock’s guilty plea

to Counts Six and Twelve of the Indictment, which charges him with

felon in possession of a firearm and carrying a firearm during and in

relation to a drug trafficking crime, in violation of 18 U.S.C. § 922(g)(1)

and 18 U.S.C. § 924(c), along with the Government’s Unopposed

Application for Entry of Preliminary Order of Forfeiture, and other

information in the record, IT IS HEREBY ORDERED AND ADJUDGED

THAT:

      1.   Any and all interest of Defendant Andrew Adcock in:
     a) Hi-Point, Model JCP, .40 caliber semiautomatic pistol, serial
        number X7146477, and its ammunition;

     b) Rossi, .38 caliber revolver, serial number W061953, and its
        ammunition;

     c) Hi-Point, Model 4095, .40 caliber rifle, serial number H23948,
        and its ammunition;

     d) Desert Eagle, .41/44 Magnum caliber, semi-automatic pistol,
        serial number 107493, and its ammunition;

(“Subject Property”), IS HEREBY FORFEITED to the United States for

disposition in accordance with law, and any right, title or interest of

Defendant Andrew Adcock, and any right, title or interest that his

heirs, successors or assigns have or may have in said property IS

HEREBY AND FOREVER EXTINGUISHED.

     2.    Upon entry of this Preliminary Order of Forfeiture, the

United States Attorney General, or his designee, is authorized to

commence any applicable proceeding to comply with the statutes

governing third-party rights, including giving notice of this Order.

     3.    Pursuant to 21 U.S.C. § 853(n), Fed. R. Crim. P 32.2(b)(6)

and Rule G(6) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions, the United States shall publish

notice of this Preliminary Order of Forfeiture utilizing the internet site,


                                     2
www.forfeiture.gov, for at least thirty consecutive days. The government

shall also send notice to any person who appears to be a potential

claimant with standing to contest the forfeiture in the ancillary

proceeding. The notice shall direct that any person asserting a legal

interest in the Subject Property, other than Defendant Andrew Adcock,

may file a petition with the Court within thirty (30) days of the final

publication of notice or of receipt of actual notice, whichever is earlier.

The petition shall be for a hearing before the Court alone, without a

jury and in accordance with 21 U.S.C. § 853(n), to adjudicate the

validity of the petitioner’s alleged interest in the Subject Property. The

petition must be signed by the petitioner under penalty of perjury and

must set forth the nature and extent of the petitioner’s alleged right,

title or interest in the Subject Property, the time and circumstances of

the petitioner’s acquisition of the right, title, or interest in the Subject

Property, any additional facts supporting the petitioner’s claim, and the

relief sought.

      4.    After the disposition of any motion filed under Federal Rule

of Criminal Procedure 32.2(c)(1)(A), and before a hearing on any

ancillary petition, the United States may conduct discovery in


                                      3
accordance with the Federal Rules of Civil Procedure upon a showing

that such discovery is necessary or desirable to resolve factual issues in

the ancillary proceeding.

      5.      Pursuant to Federal Rule of Criminal Procedure

32.2(b)(4)(A), this Preliminary Order of Forfeiture shall become final as

to Defendant at sentencing and forfeiture of the Subject Property shall

be made part of the Defendant’s sentence in this case and included in

the Judgment.

      6.      If no third party files a timely petition before the expiration

of the period provided in 21 U.S.C. § 853(n)(2), then this Preliminary

Order of Forfeiture shall become the Final Order of Forfeiture, as

provided by Federal Rule of Criminal Procedure 32.2(c)(2) and the

United States shall have clear title to the Subject Property as provided

in 21 U.S.C. § 853(n)(7) and Federal Rule of Criminal Procedure

32.2(c)(2).

      7.      If a third party files a petition for ancillary hearing for any

of the Subject Property, the Court shall enter an Amended Order of

Forfeiture that addresses the disposition of the third-party petition as

provided under Federal Rule of Criminal Procedure 32.2(c)(2).


                                        4
     8.    Following the Court’s disposition of any petitions for

ancillary hearing, and upon proof of publication and notice to any

persons known to have alleged an interest in the Subject Property, the

United States shall have clear title to the Subject Property and shall be

authorized through the Bureau of Alcohol, Tobacco, Firearms, and

Explosives to dispose of the forfeited assets as prescribed by law.

     9.    The Court shall retain jurisdiction to enforce this Order and

to amend it as necessary pursuant to Fed. R. Crim. P. 32.2(e)(2)(A).

     IT IS SO ORDERED.

Date: July 15, 2019                     s/Laurie J. Michelson
                                        United States District Judge




                                    5
